ORDER
WHEREAS, on September 27, 1987, this Court suspended Ernest E. Cutting from the practice of law for a period of 30 days, and
WHEREAS, Ernest E. Cutting has filed with this Court an affidavit stating that he has, as of this date, fully complied with the terms of the Court’s suspension order, and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this Court an affidavit certifying that he is currently in compliance with the terms of the suspension order,
THEREFORE, IT IS ORDERED, Ernest E. Cutting is reinstated to the practice of law in the State of Minnesota effective October 27, 1987.